Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended in accordance with an interview with the attorney of record as follows:

1.	(Currently Amended) A method of managing an interface of a device, the method comprising:
receiving, at the device, content from a source device;
tagging, using at least one invisible identifier, at least one product to a frame in at least one television program for broadcast;
extracting product-metadata by decoding the content with a product information decoder, wherein the product-metadata represents the at least one product to be displayed as part of the content; 
filtering the product-metadata based on at least one user configurable settings which comprises a user’s preference related to the at least one product and at least one of a reward-on-purchase of the at least one product, the at least one television program related to the at least one product, or at least one television-channel broadcasting the at least one television program related to the at least one product; 
controlling to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface of the device from an external source device other than the source device based on the filtered product-metadata, wherein the controlling to add without user intervention is based on detection by the device of the tagged at least one product to the frame in the at least one television program;
displaying, in a predetermined format, a plurality of products including the added at least one product or the added analog thereof related to the product-metadata, wherein each of the plurality of products is displayed with a television channel name of which channel broadcast each of the plurality of products, a television program title in which each of the plurality of products is broadcast, time information when a television program corresponding to the television program title is broadcast, a rating of each of the plurality of products, and price information of each of the plurality of products in a mapped state on the interface of the device; and
receiving a notification of the addition of the at least one product or the added analog thereof related to the product-metadata,
wherein the user preference comprises at least one of product category, product type, product color, TV program related to the product, or a channel of the TV program related to the product.

2.	(Original) The method of claim 1, wherein the interface of the device comprises an electronic shopping cart. 

3.	(Previously Presented) The method of claim 1, wherein the controlling to add comprises:
controlling to add the at least one product or the analog thereof based on the at least one user configurable settings which further comprises one or more user profiles, or an analogue of the at least one product.

4.	(Cancelled) 

5.	(Previously Presented) The method of claim 1, wherein the controlling to add comprises:
fetching product information comprising at least one of price, product details, model number, manufacturer, brand name, an expiry data of the at least one product from the external source device other than the source device based on the filtered product-metadata.

6.	(Original) The method of claim 1, wherein the controlling to add comprises:
controlling to annotate the at least one product with an identifier representing whether the at least one product is available for sale.

7.	(Original) The method of claim 1, further comprising:
receiving a user input identifying one or more products among the at least one product at the interface of the device; and 
displaying a shortlist comprising the identified one or more products.

8.	(Original) The method of claim 1, wherein the product-metadata comprises at least one of a shopping platform, a product code identifying the at least one product, and a product URL linking to a website including information about the at least one product. 

9.	(Cancelled) 

10.	(Original) The method of claim 1, wherein the controlling to add the at least one product comprises:
triggering the adding of the at least one product or the analog thereof related to the product-metadata in a mapped relationship with the content, at the interface of a web-enabled application rendered on the device. 

11.	(Original) The method of claim 10, wherein the mapped relationship between the product-metadata and the content is based on parameters comprising at least one of broadcasting channel name, broadcasting program information, broadcasting program show-time, broadcasting genre, and a viewer of the content.

12.	(Original) The method of claim 10, further comprising:
identifying the web-enabled application based on the product-metadata prior to the triggering.

13.	(Previously Presented) The method of claim 10, further comprising:
transmitting the product-metadata to a content manager of a web-enabled service provider for updating user's account maintained by the content manager based on the product-metadata.

14.	(Previously Presented) The method of claim 10, further comprising:
receiving user credentials during a user-login process for allowing the user to access the added at least one product through a user-profile based on a web-enabled service provider, 
wherein the user-profile relates to a user subscription and is used to render a personalized interface.

15.	(Currently Amended) An apparatus of managing an interface, the apparatus comprising:
a display;
a receiver configured to receive content from a source device; and
a processor configured to: 
	decode the content by controlling a product information decoder,
tag, using at least one invisible identifier, at least one product to a frame in at least one television program for broadcast,
extract product-metadata based on the decoding of the content, wherein the product-metadata represents the [[at ]]at least one product to be displayed as part of the content on the display,
filter the product-metadata based on at least one user configurable settings which comprises a user’s preference related to the at least one product at least one of a reward-on-purchase of the at least one product, the at least one television program related to the at least one product, or at least one television channel broadcasting the at least one television program related to the at least one product, 
control to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface based on the filtered product-metadata, wherein the controlling to add without user intervention is based on detection by the device of the tagged at least one product to the frame in the at least one television program,
control to display, in a predetermined format on the display, a plurality of products including the added at least one product or the added analog thereof related to the product-metadata, wherein each of the plurality of products is displayed with a television channel name of which channel broadcast each of the plurality of products, a television program title in which each of the plurality of products is broadcast, time information when a television program corresponding to the television program title is broadcast, a rating of each of the plurality of products, and price information of each of the plurality of products in a mapped state on the interface of the apparatus, and
receive a notification of the addition of the at least one product or the added analog thereof related to the product-metadata,
wherein the user preference comprises at least one of product category, product type, product color, TV program related to the product, or a channel of the TV program related to the product. 

16. 	(Previously Presented) The method of claim 1, wherein the at least one product is tagged with at least one of QR code or digital watermarking.




References Cited
In the present application, claims 1-3, 5-8, 10-16 are allowed.  The following is the Examiner’s statement of reasons for allowance:
The most related prior art patent of record is Johnson (US 2008/0140532) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684